Citation Nr: 0118542	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an effective date earlier than June 27, 
1997, for the grant of pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to March 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1997 and December 1997 rating 
decisions of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1997 
rating decision, the RO denied service connection for a 
psychiatric disorder.  In the December 1997 rating decision, 
the RO granted pension benefits, effective August 20, 1997. 

In January 2001, the RO granted an effective date of June 27, 
1997, for the grant of pension benefits.


FINDINGS OF FACT

1.  A psychiatric disorder is not shown to be related to 
service.

2.  The veteran filed a claim for pension benefits on June 
27, 1997.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, nor was such manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  The criteria for an effective date earlier than June 27, 
1997, for the grant of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1997 rating decision, the RO 
informed the veteran of the reasons and bases for the 
determination that service connection for a psychiatric 
disorder was not warranted.  In the August 1997 statement of 
the case, the RO provided the veteran with the applicable 
regulations related to a claim for service connection.  In 
the January 2001 rating decision, when the RO granted the 
effective date of June 27, 1997, for the grant of pension 
benefits, the RO explained the reasons and bases for the 
determination of that effective date and why an effective 
date earlier than June 27, 1997, was not warranted.  In the 
May 1998 statement of the case, the RO provided the veteran 
with the applicable regulations that applied to effective 
dates.  Correspondence copies of all of these determinations 
were mailed to the veteran and veteran's accredited 
representative, Veterans of Foreign Wars of the United 
States.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment at VA from 1995 to the present 
time.  The record reflects the RO sought to obtain such 
records, and such records have been associated with the 
claims file.  The veteran stated he had received psychiatric 
treatment while he was incarcerated from 1993 to 1995.  In a 
June 5, 2000, letter to the veteran, the RO asked the veteran 
to complete a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each medical care provider who 
had treated him for his psychiatric condition while he was 
incarcerated from 1993 to 1995.  The RO informed the veteran 
that his representative had told the RO that these records 
were pertinent to his appeal.  The RO then informed the 
veteran that he "must provide us with complete information 
so that we may successfully obtain your records."  The RO 
asked the veteran to submit the information within the next 
60 days, and if it did not hear from the veteran, it would 
proceed to the next stage of the appeal.  The record reflects 
the veteran did not respond to that letter.

In the February 2001 supplemental statement of the case, the 
RO informed the veteran that he had not complied with its 
June 5, 2000, letter, wherein it asked him to submit 
authorization for it to obtain treatment records from the 
physician(s) who treated him while he was incarcerated.  The 
Board finds that the RO properly fulfilled its duty to assist 
based upon the June 2000 letter and the February 2001 
supplemental statement of the case because it both asked the 
veteran for the authorization forms and then informed him 
that he had not submitted such.  This put the veteran on 
notice that the duty to assist is not a one-way street and 
that in order for those pertinent records to be obtained, he 
needed to give the RO authorization to obtain those records.  
Besides these records, the veteran has not alleged that there 
are any additional medical records related to treatment for 
his psychiatric disorder that have not been associated with 
the claims file.  

In connection with the claim for service connection, the RO 
had the veteran examined on two occasions, which is in 
compliance with the VCAA.  The RO further obtained a medical 
opinion as to whether the inservice diagnosis of emotional 
instability reaction was related to the post service 
diagnosis of bipolar disorder.  The Board appreciates the 
thoroughness the RO has displayed in connection with the 
veteran's claims.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for bipolar disorder, 
a psychosis, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that in March 1964, the veteran 
reported being nervous.  He stated he could not get along 
with his fellow soldiers.  No findings or a diagnosis were 
entered in the treatment report.  In October 1964, the 
veteran was seen in psychiatry because of long-term 
nervousness, which had been aggravated by entry into service 
and manifested by numerous thefts and suicidal thoughts.  The 
psychologist stated that in his opinion, the veteran could be 
best described as having an emotional unstable personality.  
He stated there was no evidence of a psychosis or of any 
emotional or personality disturbance of sufficient magnitude 
to require his hospitalization and/or lessen his legal 
responsibility for his acts.  The examiner determined that it 
would be in the best interests of the service and the veteran 
if he were separated from service by reason of unsuitability.  
In March 1965, the veteran was found physically qualified for 
discharge from the service due, in part, to the diagnosis of 
emotional instability reaction.

A February 1996 VA psychiatric evaluation report shows the 
veteran reported he was bothered by his discharge from the 
military and was ashamed of such.  He stated his job history 
had been erratic.  The veteran stated he continued to lack 
focus in his life and had trouble getting things done.  The 
examiner noted the veteran had undergone Minnesota 
Multiphasic Personality Inventory testing, which results were 
invalid because of suggestions of exaggeration of the nature 
of his complaints.  He stated the veteran reported he heard 
voices, which was usually not endorsed by anyone but a person 
who has schizophrenic disorder.  The examiner stated that the 
Million Clinical Multiaxial Inventory test revealed 
elevations of asocial, avoidant, and passive-aggressive 
personality disorder scales, as well as scales reflecting 
anxiety and depression.  The examiner determined the veteran 
did not have a psychiatric diagnosis but had a personality 
disorder, which was not otherwise specified with social and 
self-defeating features.  He further determined the veteran 
had anxiety and depression related to his personality 
disorder.

A September 1997 VA psychiatric evaluation report shows the 
examiner found the veteran to be alert and well oriented.  He 
stated there was no evidence of misperceptions, but that the 
veteran admitted to hearing voices off and on.  The examiner 
determined that the veteran had a mixed bipolar disorder and 
a narcissistic personality disorder.

In a May 1998 addendum to the September 1997 psychiatric 
evaluation, the examiner stated that he had been asked to 
state whether there was any relationship between the 
veteran's current bipolar disorder and the diagnosis of 
emotional instability reaction in service.  He stated, "In 
no way is [the diagnosis of emotional instability reaction] 
to be confused with bipolar disorder . . . ."  He stated 
that the inservice treatment record showed that the examiner 
determined that there was no evidence of a psychosis or any 
emotional personality disturbance of sufficient magnitude to 
require hospitalization or lessen his legal responsibility 
for his acts.  The VA examiner stated that he believed there 
was no indication on medical records that the instability 
reaction was related to his current psychiatric disorder.

VA treatment records show treatment for schizoaffective 
disorder and depression.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder.  
The Board notes that there is no evidence in the record to 
establish that the inservice diagnosis of emotional 
instability reaction is related to the post service diagnoses 
of bipolar disorder, schizoaffective disorder, and 
depression.  In fact, there is evidence to the contrary.  The 
examiner who conducted the September 1997 psychiatric 
evaluation reviewed the veteran's service medical records and 
determined that there was no relationship between the 
inservice diagnosis of emotional instability reaction and the 
diagnosis of bipolar disorder.  He noted that the examiner 
who examined the veteran in service had noted that the 
veteran showed no signs of a psychosis.  There is no 
competent evidence to refute the examiner's finding of the 
lack of relationship between the veteran's inservice 
psychiatric complaints and the post service psychiatric 
diagnoses, and thus the claim for service connection for a 
psychiatric disorder must be denied.

Although the veteran has asserted that the current 
psychiatric disorder is related to service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the veteran has been diagnosed with a 
personality disorder; however, service connection cannot be 
granted for such, as it is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Thus, any 
attempt by the veteran to establish service connection for 
such is without legal merit.  See Beno v. Principi, 3 Vet. 
App. 439, 441 (1995).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a psychiatric disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

III.  Pension

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for pension shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2000).

The Board notes that the facts are not in dispute.  On 
December 26, 1995, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating he 
was seeking benefits for depression or an acquired 
psychiatric disorder.  On the part of the form that states, 
"If you claim to be totally disabled," the veteran crossed 
out the entire section and wrote "s/c."  On the part of the 
form that states, "Net worth of veterans and dependents," 
underneath it, it states, "[This part] should be completed 
ONLY if you are applying for nonservice-connected pension."  
(Capitals in original.)  In that section, the veteran crossed 
it out and wrote, "s/c."

In a VA Form 21-4138, Statement in Support of Claim, received 
on June 27, 1997, the veteran stated he was requesting 
consideration of nonservice-connected pension "as I have no 
income and cannot work."  

The RO has granted pension benefits based upon the June 1997 
submission.  The veteran has asserted that his December 1995 
application for benefits should have been considered a claim 
for pension benefits as well and has cited to 38 C.F.R. 
§ 3.151 for this contention.

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than June 27, 1997, is 
not warranted.  As stated above, the veteran has asserted 
that 38 C.F.R. §3.151 allows a claim for compensation to also 
be a claim for pension benefits.  While the veteran is 
correct that the regulation states that, the veteran's 
December 1995 claim for compensation cannot also be a claim 
for pension based upon the facts this case.  First, the 
regulation states that a claim for compensation "may be" 
considered to be a claim for pension, see id.; it does not 
indicate that a claim for compensation "will be" or "must 
be" a claim for pension.  Thus, not every claim for 
compensation is a claim for pension and vice versa.  

Regardless, the basis of the Board's decision is due to the 
veteran's clear intent when he submitted his VA Form 21-526 
in December 1995 that he was seeking service connection only.  
Specifically, in the parts of the form that address a claim 
for pension benefits, the veteran crossed out such sections 
and put "s/c."  Particularly, under the "Net worth of 
veterans and dependents," it specifically stated that such 
part should be completed "ONLY" if the veteran was applying 
for nonservice-connected pension.  The veteran clearly 
crossed out that section and wrote, "s/c," which would 
indicate that he was not seeking pension benefits.  Here, the 
veteran's intent was unambiguous-he was seeking only 
compensation benefits.  See Stewart v. Brown, 10 Vet. 
App. 15, 18-19 (1997).  In that case, the Court held that the 
veteran's application for pension benefits was not also a 
claim for compensation benefits, noting that there was no 
evidence submitted with the application for pension that 
should have caused VA to construe it as a claim for 
compensation.  The facts in that case are applicable to the 
current case before the Board.  At the time the veteran 
submitted his claim for compensation, he did not indicate 
that he was unable to work.  When the veteran was examined in 
February 1996 by two, different examiners, he did not report 
the inability to work.  The first time he stated such was in 
his June 27, 1997, notice of disagreement as to the denial of 
service connection for a psychiatric disorder, at which time, 
he stated he was unable to work and wanted to be considered 
for nonservice-connected pension.  The Board finds that the 
RO was correct in assigning the effective date of June 27, 
1997, as the date the veteran filed a claim for nonservice-
connected pension benefits.

The Board is aware that there is case law that supports that 
a claim for compensation was also a claim for pension.  See 
Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Waddell v. 
Brown, 5 Vet. App. 454, 457 (1993); Ferraro v. Derwinski, 
1 Vet. App. 326, 333 (1999).  However, the facts in those 
cases are distinguishable from the facts in this case.  See 
id.  For example, in Waddell, the veteran was service 
connected for post-traumatic stress disorder.  In a statement 
received by the veteran, he stated that his post-traumatic 
stress disorder had caused him to be unable to obtain or 
retain gainful employment.  Waddell, 5 Vet. App. at 457.  The 
Court held that because the veteran had stated he could not 
work and had active service during a period of war, see 
38 U.S.C.A. §§ 101(11), (29); § 1521(a) (West 1991), that VA 
should have liberally construed the veteran's statement, see 
38 C.F.R. § 20.202 (2000), and considered such statement as a 
claim for pension benefits.  Waddell, 5 Vet. App. at 457.

Here, the veteran did not indicate on his December 1995 VA 
Form 21-526 that he was unable to work.  He also deliberately 
did not fill out the parts of the form that would have 
suggested an intent to file a claim for pension benefits, 
and, instead, actually put notations on the form suggesting a 
contrary intention.  The Board finds that it would be 
improper to grant a benefit that the veteran specifically 
declined to seek at the time he submitted his VA Form 21-526.  
Thus, an effective date earlier than June 27, 1997, for the 
grant of pension benefits is denied for the reasons stated 
above.  The preponderance of the evidence is against the 
veteran's claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to an effective date earlier than June 27, 1997, 
for the grant of pension benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

